On October 9, 2003, the defendant was sentenced to the following: Count I: Sexual Assault, a Felony: Thirty (30) years in the Montana State Prison with 22 Vi years suspended; Count II: Indecent Exposure, a Misdemeanor: Six (6) month commitment to the Ravalli County Detention Center to run concurrent with Count I.
On April 1,2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present, but was represented by Mark McLaverty. The state was represented by George Corn.
*16DATED this 30th day of April, 2004.
The Division was advised that staff at the Montana State Prison had failed to transport the defendant from the Great Falls Regional Prison to the Montana State Prison for his hearing.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued until June 2004.
Done in open Court this 1st day of April, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. John W. Whelan and Alt. Member, Hon. Gregory R. Todd.